Citation Nr: 0519032	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  00-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for myelodysplastic 
syndrome (MDS).  

2.  Entitlement to service connection for skin disability.  

3.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1968 to May 1970, 
including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Board initially denied these appeals 
in August 2001, and this determination was subsequently 
appealed to the U. S. Court of Appeals for Veterans Claims 
(Court).  By Order dated in March 2002, the Court granted a 
joint motion of the parties, vacated the Board's decision, 
and remanded the case for action consistent with the joint 
motion.  The Board remanded this appeal in October 2003 
seeking additional evidence in compliance with the joint 
motion.  The case has now been returned to the Board for 
further appellate review.  


REMAND

In the October 2003 remand, the Board unsuccessfully sought 
additional clarifying information from three private 
physicians who had submitted legally inadequate medical 
opinions in support of the claim seeking service connection 
for MDS.  However, the current record also reflects an 
additional medical opinion dated in December 2002 from one of 
the appellant's treating physicians at the University of 
Michigan Cancer Center in which it is stated that it is "as 
likely as not" that the appellant's MDS is due to his 
exposure to Agent Orange while serving in Vietnam.  As with 
the other physicians who submitted medical opinions in 
support of the claim, this physician did not provide a 
supporting rationale for her opinion or identify the clinical 
data which supports the existence of such a causal 
relationship.  Without such information, this medical opinion 
is of very limited probative value.  Accordingly, an attempt 
to obtain this clarifying information from this additional 
treating physician must be made, and a comprehensive medical 
opinion should also be sought from a VA physician with 
appropriate expertise.  

Moreover, since the veteran is claiming that his skin 
disability and peripheral neuropathy are secondary to the 
MDS, the Board will defer its decision on those claims.
 
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for the 
following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should also write 
L. J. A., MD, who provided the December 
2002 opinion in support of the veteran's 
claim.  She should be requested to 
provide additional information to 
supplement her medical opinion of 
December 13, 2002, in support of the 
appellant's claim seeking service 
connection for MDS due to exposure in 
service to Agent Orange.  In particular, 
she should be requested to provide the 
supporting rationale for her previous 
medical opinion and to submit, or at 
least identify, all clinical data and 
other information, if any, which supports 
the existence of a causal relationship 
between the appellant's exposure to Agent 
Orange in service and his subsequent 
development of MDS more than 20 years 
later.  She should be afforded 60 days in 
which to respond.  

5.  Next, the entire claims file should 
be referred to a VA physician with 
appropriate expertise for a comprehensive 
medical opinion, based upon a review of 
the extensive material in the claims 
file, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the appellant's MDS is 
etiologically related to his exposure to 
Agent Orange in Vietnam in 1968-69.  The 
rationale for all opinions expressed 
should also be provided.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




